Proceeding pursuant to CPLR article 78 and RPTL 1218 to review a determination of the New York State Board of Real Property Services dated July 27, 2006, which denied, after a hearing, the application of the Town of New Castle to establish a segment special equalization rate of 19.79 or, in the alternative, 19.68, for the 2006/2007 school year for that portion of the Ossining Union Free School District which is located in the Town of New Castle.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with one bill of costs.
Contrary to the petitioner’s contention, the determination of the respondent New York State Board of Real Property Services which denied, after a hearing, its application to establish a segment special equalization rate of 19.79 or, in the alternative, 19.68, for the 2006/2007 school year for that portion of the Ossining Union Free School District which is located in the Town of New Castle, is supported by substantial evidence (see RPTL 1218; CPLR 7803 [4]; Matter of Town of Rye v New York State Bd. of Real Prop. Servs., 5 AD3d 783, 785 [2004]; Matter of Town Bd. of Town of Cortlandt v New York State Bd. of Real Prop. Servs., 282 AD2d 467 [2001]; Matter of Town of Green-burgh v New York State Bd. of Equalization & Assessment, 226 AD2d 546, 546-547, 548 [1996]). Crane, J.P., Goldstein, Florio and Dillon, JJ., concur.